
	

113 S2367 IS: Healthy Kids Outdoors Act of 2014
U.S. Senate
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2367
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2014
			Mr. Udall of Colorado (for himself, Mr. Bennet, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		 To authorize the Secretary of the Interior to carry out programs and activities that connect
			 the people of the United States, especially children, youth, and families,
			 with the outdoors. 
	
	
		
			1.
			Short
			 title
			This Act may be cited as
			 the Healthy Kids Outdoors Act of 2014.
		
			2.
			Findings
			Congress finds as follows:(1)Children today are spending less time outdoors than any generation in human history, as evidenced
			 by studies that show children enjoy half as much time outdoors today as
			 they did just 20 years ago, while spending more than 71/2 hours every day in front of electronic media.(2)The health of our children is at risk as evidenced by the growing obesity crisis where, in the past
			 30 years, childhood obesity has more than doubled in children and
			 quadrupled in adolescents, costing the economy of the United States
			 billions of dollars each year.(3)Our military readiness is declining as nearly 1 in 4 applicants to the military is rejected for
			 being overweight or obese, which is the most common reason for medical
			 disqualification.(4)Research has shown that military children and families are facing increased stress and mental
			 strain and challenges due to multiple, extended deployments. Military
			 family service organizations have developed programs that connect military
			 children and families with positive, meaningful outdoor experiences that
			 benefit mental and physical health, but they lack sufficient resources to
			 meet increasing demand.(5)In addition to the negative economic impact of childhood obesity, the outdoor retail industry, many
			 local tourist destinations or gateway communities, and State fish and wildlife agencies rely on revenue generated when individuals spend time
			 outdoors to create jobs in local communities.(6)Over the past several years, urbanization, changing land use patterns, increasing road traffic, and
			 inadequate solutions to addressing these challenges in the built
			 environment have combined to make it more difficult for many people of the
			 United States to walk or bike to schools, parks, and play areas or
			 experience the natural environment in general.(7)Spending time in green spaces outside the home, including public lands, parks, play areas, and
			 gardens, can increase concentration, inhibition of initial impulses, and
			 self-discipline and has been shown to reduce stress and mental fatigue. In
			 one study, children who were exposed to greener environments in a public
			 housing area demonstrated less aggression, violence, and stress.(8)Visitation to our Nation’s public lands has declined or remained flat in recent years, and yet,
			 connecting with nature and the great outdoors in our communities is
			 critical to fostering the next generation of outdoor enthusiasts who will
			 visit, appreciate, and become stewards of our Nation’s public lands.(9)Spending time outdoors in nature is beneficial to our children’s physical, mental, and emotional
			 health and has been proven to decrease symptoms of attention deficit and
			 hyperactivity disorder, stimulate brain development, improve motor skills,
			 result in better sleep, reduce stress, increase creativity, improve mood,
			 and reduce children’s risk of developing myopia.(10)Children who spend time playing outside are more likely to take risks, seek out adventure, develop
			 self-confidence, and respect the value of nature. A direct childhood
			 experience with nature before the age of 11 promotes a long-term
			 connection to nature.(11)Conservation education and outdoor recreation experiences such as camping, hiking, boating,
			 hunting, fishing, archery, recreational shooting, wildlife watching, and
			 others are critical to engaging young people in the outdoors.(12)As children become more disconnected from the natural world, the hunting and angling conservation
			 legacy of America is at risk.(13)Hunters and anglers play a critical role in reconnecting young people with nature, protecting our
			 natural resources, and fostering a lifelong understanding of the value of
			 conserving the natural world.(14)Research demonstrates that hunters who become engaged in hunting as children are among the most
			 active and interested hunters as adults. The vast majority of hunters
			 report they were introduced to hunting between the ages of 10 and 12, and
			 the overwhelming majority of children are introduced to hunting by an
			 adult.(15)Parks and recreation, youth-serving, service-learning, conservation, health, education, and
			 built-environment organizations, facilities, and personnel provide
			 critical resources and infrastructure for connecting children and families
			 with nature.(16)It takes many dedicated men and women to work to preserve, protect, enhance, and restore America’s
			 natural resources, and with an aging workforce in the natural resource
			 professions, it is critical for the next generation to have an
			 appreciation for nature and be ready to take over these responsibilities.(17)Place-based service-learning opportunities use our lands and waters as the context for learning by
			 engaging students in the process of exploration, action, and reflection.
			 Physical activity outdoors connected with meaningful community service to
			 solve real-world problems, such as removing invasive plants or removing
			 trash from a streambed, strengthens communities by engaging youth as
			 citizen stewards.(18)States nationwide and their community-based partners have some notable programs that connect
			 children and families with nature; however, most States lack sufficient
			 resources and a comprehensive strategy to effectively engage State
			 agencies across multiple fields.(19)States need to engage in cross-sector agency and nonprofit collaboration that involves public
			 health and wellness, parks and recreation, transportation and city
			 planning, and other sectors focused on connecting children and families
			 with the outdoors to increase coordination and effective implementation of
			 the policy tools and programs that a State can bring to bear to provide
			 outdoor opportunities for children and families.
			3.
			Definitions
			In this Act:
			
				(1)
				Eligible
			 entity
				The term eligible entity means—
				
					(A)
					a State;
			 or
				
					(B)
					a consortium from
			 one State that may include such State and municipalities, entities of
			 local or
			 tribal governments, parks and recreation departments or districts, school
			 districts, institutions of higher education, or nonprofit organizations.
				
				(2)
				Local
			 partners
				The term local partners means a
			 municipality, entity of local or tribal government, parks and recreation
			 departments or districts, Indian tribe, school district, institution of
			 higher
			 education, nonprofit organization, or a consortium of local partners.
			
				(3)
				Secretary
				The
			 term Secretary means the Secretary of the Interior.
			
				(4)
				State
				The
			 term State means any of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the United States Virgin
			 Islands,
			 Guam, American Samoa, the Commonwealth of the Northern Mariana Islands,
			 any
			 other territory or possession of the United States, or any Indian tribe.
			
			4.
			Cooperative
			 agreements for development or implementation of healthy kids outdoors
			 State
			 strategies
			
				(a)
				In
			 general
				The Secretary is
			 authorized to issue one cooperative agreement per State to eligible
			 entities to
			 develop, implement, and update a 5-year State strategy, to be known as a
			 Healthy Kids Outdoors State Strategy, designed to encourage
			 the people of the United States, especially children, youth, and families,
			 to be physically
			 active
			 outdoors.
			
				(b)
				Submission and
			 approval of strategies
				
					(1)
					Applications
					An application for a cooperative agreement
			 under subsection (a) shall—
					
						(A)
						be submitted not later than 120 days after
			 the Secretary publishes guidelines under subsection (f)(1); and
					
						(B)
						include a Healthy Kids Outdoors State
			 Strategy meeting the requirements of subsection (c) or a proposal for
			 development and submission of such a strategy.
					
					(2)
					Approval of
			 strategy; peer review
					Not
			 later than 90 days after submission of a Healthy Kids Outdoors State
			 Strategy,
			 the Secretary shall, through a peer review process, approve or recommend
			 changes to the strategy.
				
					(3)
					Strategy
			 update
					An eligible entity
			 receiving funds under this section shall update its Healthy Kids Outdoors
			 State
			 Strategy at least once every 5 years. Continued funding under this section
			 shall be contingent upon submission of such updated strategies and reports
			 that
			 document impact evaluation methods consistent with the guidelines in
			 subsection
			 (f)(1) and lessons learned from implementing the strategy.
				
				(c)
				Comprehensive
			 strategy requirements
				The
			 Healthy Kids Outdoors State Strategy under subsection (a) shall include—
				
					(1)
					a description of how the eligible entity
			 will encourage the people of the United States, especially children,
			 youth, and families, to be
			 physically active in the outdoors through State, local, and tribal—
					
						(A)
						public health systems;
					
						(B)
						public parks and recreation systems;
					
						(C)
						public transportation and city planning
			 systems; and
					
						(D)
						other public systems that connect
			 the people of the United States, especially children, youth, and families,
			 to the outdoors;
					
					(2)
					a description of how the eligible entity
			 will partner with nongovernmental organizations, especially those that
			 serve
			 children, youth, and families, including those serving military families
			 and
			 tribal agencies;
				
					(3)
					a description of how State agencies will
			 collaborate with each other to implement the strategy;
				
					(4)
					a description of how funding will be spent
			 through local planning and implementation subgrants under subsection
			 (d);
				
					(5)
					a description of how the eligible entity
			 will evaluate the effectiveness of, and measure the impact of, the
			 strategy,
			 including an estimate of the costs associated with such evaluation;
				
					(6)
					a description of how the eligible entity
			 will provide opportunities for public involvement in developing and
			 implementing the strategy;
				
					(7)
					a description of how the strategy will
			 increase visitation to Federal public lands within the State; and
				
					(8)
					a description of
			 how the eligible entity will leverage private funds to expand
			 opportunities and
			 further implement the strategy.
				
				(d)
				Local planning
			 and implementation
				
					(1)
					In
			 general
					A Healthy Kids
			 Outdoors State Strategy shall provide for subgrants by the cooperative
			 agreement recipient under subsection (a) to local partners to implement
			 the
			 strategy through one or more of the program activities described in
			 paragraph
			 (2).
				
					(2)
					Program
			 activities
					Program activities
			 may include—
					
						(A)
						implementing outdoor recreation and youth
			 mentoring programs that provide opportunities to experience the outdoors,
			 be
			 physically active, and teach skills for lifelong participation in outdoor
			 activities, including fishing, hunting, recreational shooting, archery,
			 hiking,
			 camping, outdoor play in natural environments, and wildlife watching;
					
						(B)
						implementing programs that connect
			 communities with safe parks, green spaces, and outdoor recreation areas
			 through
			 affordable public transportation and trail systems that encourage walking,
			 biking, and increased physical activity outdoors;
					
						(C)
						implementing school-based programs that use
			 outdoor learning environments, such as wildlife habitats or gardens, and
			 programs that use service learning to restore natural areas and maintain
			 recreational assets; and
					
						(D)
						implementing education programs for parents
			 and caregivers about the health benefits of active time outdoors to fight
			 obesity and increase the quality of life for the people of the United
			 States, especially
			 children,
			 youth, and families.
					
				(e)
				Priority
				In making cooperative agreements under
			 subsection (a) and subgrants under subsection (d)(1), the Secretary and
			 the
			 recipient under subsection (a), respectively, shall give preference to
			 entities
			 that serve individuals who have limited opportunities to experience
			 nature,
			 including those who are socioeconomically disadvantaged or have a
			 disability or
			 suffer disproportionately from physical and mental health stressors.
			
				(f)
				Guidelines
				Not later than 180 days after the date of
			 the enactment of this Act, and after notice and opportunity for public
			 comment,
			 the Secretary shall publish in the Federal Register guidelines on the
			 implementation of this Act, including guidelines for—
				
					(1)
					developing and submitting strategies and
			 evaluation methods under subsection (b); and
				
					(2)
					technical assistance and dissemination of
			 best practices under section 7.
				
				(g)
				Reporting
				Not later than 2 years after the Secretary
			 approves the Healthy Kids Outdoors State Strategy of an eligible entity
			 receiving funds under this section, and every year thereafter, the
			 eligible
			 entity shall submit to the Secretary a report on the implementation of the
			 strategy based on the entity’s evaluation and assessment of meeting the
			 goals
			 specified in the strategy.
			
				(h)
				Allocation of
			 funds
				An eligible entity
			 receiving funding under subsection (a) for a fiscal year—
				
					(1)
					may use not more than 5 percent of the
			 funding for administrative expenses; and
				
					(2)
					shall use at least 95 percent of the
			 funding for subgrants to local partners under subsection (d).
				
				(i)
				Match
				An eligible entity receiving funding under
			 subsection (a) for a fiscal year shall provide a 25-percent match through
			 in-kind contributions or cash.
			
			5.
			National
			 strategy for encouraging the people of the United States to be active
			 outdoors
			
				(a)
				In
			 general
				Not later than September 30, 2015, the President, in
			 cooperation with appropriate Federal departments and agencies, shall
			 develop
			 and issue a national strategy for encouraging the people of the United
			 States, especially
			 children,
			 youth, and families, to be physically active outdoors. Such a strategy
			 shall
			 include—
				
					(1)
					identification of
			 barriers to the people of the United States, especially children, youth,
			 and families, spending
			 healthy time outdoors and specific policy solutions to address those
			 barriers;
				
					(2)
					identification of
			 opportunities for partnerships with Federal, State, tribal, and local
			 partners;
				
					(3)
					coordination of
			 efforts among Federal departments and agencies to address the impacts of
			 the people of the United States, especially children, youth, and families,
			 spending less active
			 time
			 outdoors on—
					
						(A)
						public health,
			 including childhood obesity, attention deficit disorders and stress;
					
						(B)
						the future of
			 conservation in the United States; and
					
						(C)
						the
			 economy;
					
					(4)
					identification of
			 ongoing research needs to document the health, conservation, economic, and
			 other outcomes of implementing the national strategy and State
			 strategies;
				
					(5)
					coordination and
			 alignment with Healthy Kids Outdoors State Strategies; and
				
					(6)
					an action plan
			 for implementing the strategy at the Federal level.
				
				(b)
				Strategy
			 development
				
					(1)
					Public
			 participation
					Throughout the process of developing the national
			 strategy under subsection (a), the President may use, incorporate, or
			 otherwise
			 consider existing Federal plans and strategies that, in whole or in part,
			 contribute to connecting the people of the United States, especially
			 children, youth, and
			 families,
			 with the outdoors and shall provide for public participation, including a
			 national summit of participants with demonstrated expertise in encouraging
			 individuals to be physically active outdoors in nature.
				
					(2)
					Updating the
			 national strategy
					The President shall update the national
			 strategy not less than 5 years after the date the first national strategy
			 is
			 issued under subsection (a), and every 5 years thereafter. In updating the
			 strategy, the President shall incorporate results of the evaluation under
			 section 6.
				
			6.
			National
			 evaluation of health impacts
			The Secretary, in coordination with the
			 Secretary of Health and Human Services, shall—
			
				(1)
				develop
			 recommendations for appropriate evaluation measures and criteria for a
			 study of
			 national significance on the health impacts of the strategies under this
			 Act;
			 and
			
				(2)
				carry out such a
			 study.
			
			7.
			Technical
			 assistance and best practices
			The Secretary shall—
			
				(1)
				provide technical assistance to grantees
			 under section 4 through cooperative agreements with national organizations
			 with
			 a proven track record of encouraging the people of the United States,
			 especially children,
			 youth, and
			 families, to be physically active outdoors; and
			
				(2)
				disseminate best practices that emerge from
			 strategies funded under this Act.
			
			8.
			Authorization of
			 appropriations
			
				(a)
				In
			 general
				There are authorized to be appropriated to the Secretary
			 to carry out this Act—
				
					(1)
					$1,000,000 for
			 fiscal year 2015;
				
					(2)
					$2,000,000 for
			 fiscal year 2016; and
				
					(3)
					$3,000,000 for
			 fiscal year 2017.
				
				(b)
				Limitation
				Of
			 the amounts made available to carry out this Act for a fiscal year, not
			 more
			 than 5 percent may be made available for carrying out section 7.
			
				(c)
				Supplement, not
			 supplant
				Funds made available under this Act shall be used to
			 supplement, and not supplant, any other Federal, State, or local funds
			 available for activities that encourage the people of the United States,
			 especially children,
			 youth,
			 and families to be physically active outdoors.
			
